Title: To George Washington from “John A. Dingwell”, 12 August 1790
From: Dingwell, John A.
To: Washington, George

 

Newyork 12th of Augt 1790

I take the liberty to do myself the honour to Inform your Excellency, that I have it now in my power to give you an Information Such as you Cannot Concieve the importance off—an information that I am well assured will Inable you to Save many of the lives and pounds of the United States and also put it in your power to disopoint the Enimies of america by inableing you to Counter Act their Schemes and throw them In the pit they have made for America.
But Sir I never will without you Sign and Seal the articles I have the honour herewith to Send you, the Information I alude to is Equally Interesting to the King of Spain and I make no doubt but his Minester here will bare his part of paying a proper Reward for the Intelligence I’ll give you.
I am poor and my poverty is the Result of my being too much atteached to a Cause whoes Rulers Rewarded me with Insult. If your Excelly thinks proper to hear and treat with me on this Subject, please to Sign and Seal the inclosed Articles and have them put into the post office directed to John A: Dingwell Newyork to lie untill Called for, that is not my name but one I will assume Untill I have the honour of giveing you my own if Ever, fill the blank for the Sum, and be assured that were I Known to you nothing in life not the greatest torture will make me discover the least Sentance of what There mention, Untill your Excellancy Signs and Seals the articles[.] if you have any objections to them or any of them please let me Know and what alterations you Chuse to have, that if I think it ought to be done I may do it[.] if your treaty with the Indians is going foward the Sooner you get my Information the better[.] Indeed had you it before it began it would have been better but I incline to think it will be of great Service yet nor cou’d I give the whole Sooner. I have the Honour to be with all Respect Sir your most Hume & Obt Servt

John A. Dingwell


P:S: The Sooner I have the honour of hearing from your Excellancy the better as I have not all the Coppys taken off and has better then three miles to go to where I have the originals

lodged with my brother who Knows nothing of their Contents[.] if you think proper have this inserted in mortons peaper tomorrow as I need not go to take the other Coppys without this meets your approbation.
J. A. Dingwells Seven are Come to hand and will be duely attended to by his Corispondant.

